Citation Nr: 0112943	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the claimant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving 
Department of Veterans Affairs (VA) death benefits.





INTRODUCTION

The veteran had active service from May 1943 to March 1946; 
he died in May 1999.  The claimant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 administrative 
decision of the San Juan, Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran and the claimant began living together in 
December 1953 and held themselves out as husband and wife in 
their community.

2.  The veteran's former spouse died in December 1962.

3.  No children were born of the union of the veteran and the 
claimant.

4.  The claimant knew of the veteran's legal impediment to 
marriage at the time they began living together in 1953.

5.  The veteran and the claimant were ceremonially married on 
May [redacted], 1999.

6.  The veteran died on May [redacted], 1999.



CONCLUSION OF LAW

The requirements for the claimant's recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits have not been met.  38 U.S.C.A. §§ 101(3), 103(a), 
(c), 1102 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that she should be recognized as the 
veteran's surviving spouse as she lived with him continuously 
from the 1953 until the date of his death and they were 
legally married. 

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The RO 
has met its duty to assist the claimant in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case issued during the pendency of 
the appeal, the claimant was given notice of the information 
necessary to substantiate the claim.  

In a June 1999 claim for VA death benefits, the claimant 
noted that the veteran had been married to J.R. prior to 1954 
and that J.R. died in 1962.  In support of her claim, the 
claimant submitted a copy of the marriage certificate 
establishing that the claimant and the veteran married on May 
[redacted], 1999, the veteran's death certificate showing that he 
died on May [redacted], 1999, and statements that the veteran and the 
claimant lived together as husband and wife and that they had 
no children from their union.  The claimant asserts that, 
although she did not marry the veteran until May 1999, she 
had lived with him since 1953 as his wife and that she 
thought common-law marriages were valid in Puerto Rico.  
Additionally, in a June 1999 deemed valid questionnaire, the 
claimant stated that she thought common-law marriages were 
recognized in Puerto Rico and that she did not know that a 
ceremonial marriage was required in Puerto Rico until after 
she had lived with the veteran for 47 years.  The claimant 
also stated that she never knew the veteran was married to 
someone else.  However, in a VA Form 21-4138, received in 
October 1999, in response to the RO's specific question of 
whether she knew at the time she and the veteran began living 
together that he was married to someone else, the claimant 
answered "Yes" and stated she was aware that the veteran 
married to someone else at that time.  In fact, she further 
stated that the veteran was in the process of obtaining a 
divorce but that the veteran's wife would not agree to the 
divorce because he was having an affair with the claimant.  
The claimant submitted a copy of a death certificate 
indicating that the veteran's first wife died in December 
1962. 

The term "surviving spouse" is defined as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (2000). 

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the rights to 
benefits accrued.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j) (2000).  A valid marriage may be established by 
various types of documentary evidence together with the 
claimant's certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, provided 
that such facts, if they were to be corroborated by the 
evidence, would warrant acceptance of the marriage as valid.  
See 38 C.F.R. § 3.205(a) (2000).  A review of the record 
reveals that both the claimant and the veteran lived in 
Puerto Rico at the time they began the relationship, during 
the relationship, and at the time of the veteran's death in 
May 1999.  Accordingly, the law of Puerto Rico determines the 
validity of their common-law marriage for purposes of 38 
C.F.R. § 3.1(j).  In Puerto Rico, a common-law marriage has 
never been recognized as valid.  See Ayuso-Morales v. 
Secretary of Health and Human Services, 677 F.2d 146, 147 
(1982); Art. 68 Civil Code, 31 L.P.R.A. sec. 221.  

Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52, where an 
attempted marriage of a claimant to the veteran was invalid 
by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (1) the marriage occurred 1 
year or more before the veteran died (or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage); (2) the claimant 
entered into the marriage without knowledge of the 
impediment; (3) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the above 
requirements must be met in order to find a deemed valid 
marriage.  See, e.g., Colon v. Brown, 9 Vet. App. 104, 107 
(1996) (in cases where the veteran was still legally married 
to another person, if the claimant was unaware of the legal 
impediment, then an otherwise invalid common law marriage may 
be deemed valid).  Moreover, the Board notes that in 
VAOPGCPREC 58-91 (1991), the VA General Counsel held, that 
for purposes of section 103(a), the requirement of a marriage 
ceremony by a jurisdiction which does not recognize common-
law marriage constitutes a legal impediment to that marriage.  
See VAOPGCPREC 58-91 (1991).

In the instant case, although the claimant continuously lived 
with the veteran for more than 1 year prior to the date of 
his death, the claimant and the veteran did not legally marry 
until approximately 2 weeks prior to his death.  Although 
Puerto Rico does not recognize common-law marriage, the 
claimant, in a signed statement in June 1999 as well as in 
her June 2000 appeal, reported that she was not aware that a 
ceremonial marriage was required until many years after she 
began residing with the veteran.  Thus, the Board finds that 
the claimant has established that she did not know that 
Puerto Rico required a ceremonial marriage for the marriage 
to be legal at the time she began living with the veteran.  

However, the Board now must determine whether the evidence 
establishes that the claimant was, in fact, without knowledge 
of any legal impediment to her attempted marriage to the 
veteran and, if so, whether she has shown that she and the 
veteran thought they had entered into a "common-law 
marriage" under the deemed valid provisions.

Here, evidence of record contains written statements of the 
claimant establishing that that the claimant knew of the 
veteran's existing marriage at the time they began living 
together in 1953 and that the veteran was married to his 
previous wife until her death in 1962.  Thus, although the 
claimant did not know of the requirement for a ceremonial 
marriage in Puerto Rico at the time she began living with the 
veteran, she did know of another legal impediment, i.e., that 
the veteran was already married to someone else.     

Therefore the claimant did not satisfy the requirement for a 
deemed valid marriage that she did not have knowledge of 
legal impediment to the attempted marriage.  Accordingly, the 
evidence is against the claim for recognition as surviving 
spouse of the veteran.  Moreover, the evidence is not so 
evenly balanced as to create a reasonable doubt, and the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b).  There is no legal basis on which the 
claimant's claim can be granted.  



ORDER

Entitlement to recognition of the claimant as the veteran's 
spouse for VA death benefit purposes is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

